Citation Nr: 1124670	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a hearing loss disability of the left ear. 

2. Entitlement to service connection for liver disease to include as due to exposure to Agent Orange.

3. Entitlement to service connection for skin disease to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in December 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2008, the claims were remanded for history and lessons learned for the Veteran's unit and contemporaneous VA records.  Recent VA progress notes have been associated with the claims folder and the National Personnel and Records Center (NPRC) indicated that it did not have the history and lessons learned from 1969 to 1970 for the Veteran's unit in Thailand.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Further development is necessary on the claim of service connection for a hearing loss disability of the left ear, which is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Liver disease was not affirmatively shown to have been present in service; a liver condition first documented after service is unrelated to a disease, injury, or event in service.

2. Skin disease was not affirmatively shown to have been present in service; melanoma was not manifest to a compensable degree within one year of separation from service; the current skin condition, first documented after service beyond the one year presumptive period is unrelated to an injury or disease or event in service.


CONCLUSIONS OF LAW

1. Liver disease, to include as due to exposure to Agent Orange, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2. Skin disease, to include as due to exposure to Agent Orange, was not incurred in or aggravated by service and service connection for skin disease, melanoma, may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA notice by letters dated in July 2004 and in June 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain these records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the effective date of the claim, that is, the date of receipt of the claim).

To the extent that the VCAA notice, pertaining to the provision for the degree of disability, came after the initial adjudication, the VCAA notice was deficient, but as the claims of service connection for liver disease and skin disease are denied, no disability rating, which is a downstream element of the claim of service connection, following the grant of service connection, is assignable.  Therefore the limited content error in the VCAA notice as to this downstream element does not affect the essential fairness of the adjudication of the claim of service connection, and error is nonprejudicial. 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA medical records and private medical records.  In August 2004, the NPRC confirmed that the Veteran's service in Vietnam could no be verified.  In July 2008 and in November 2008, the NPRC also indicated it did not have the unit history and lessons learned for the Veteran's unit, Augmentation "B" 442 Signal Battalion (Long Lines) USARPAC Thailand, from October 1969 to September 1970. 

The record does not indicate that the current liver and skin problems may be associated with the Veteran's service as there is no competent and credible evidence of recurrent symptoms or continuity of symptomatology since service or other possible association with service.  For these reasons, a VA medical opinion on the questions of service connection is not necessary to decide the claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  


Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Where a veteran, who served for ninety days on active duty, develops cancer to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 





A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, certain listed diseases, to include chloracne and other acneform disease consistent with chloracne and porphyria cutanea tarda, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2);
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Facts and Analysis

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As the service treatment records contain no complaint, finding, history, treatment, or diagnosis of liver disease or skin disease, liver disease or skin disease was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  




After service, melanoma was first documented in 2004, which is well beyond the one year presumptive period following separation from service in 1970 for manifestation of melanoma as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

While the Veteran is competent to described symptoms of liver disease, in his application for VA disability compensation, in his notice of disagreement, and in his substantive appeal, the Veteran has not stated that he has had liver problems since service.   Rather the Veteran has stated that his liver condition began in 2004.  See Layno at 470-71 (1994) (The Veteran is competent to describe symptoms of an injury or illness.).  As symptoms of a liver disease or injury were not noted in service, as there is no competent evidence either contemporaneous with or after service that symptoms of a liver disease or injury were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

As for skin disease, in his application in July 2004, the Veteran indicated the onset of his skin problems was in 1973, which is after service.  In a statement in November 2005, the Veteran stated that he had skin problems since service.  Based on the inconsistent statements, the Board finds that the Veteran is not credible to the extent he alleges continuity of symptomatology of skin disease since service.  As symptoms of a skin disease or injury were not noted in service, as there is no credible evidence either contemporaneous with or after service that symptoms of a skin disease or injury were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. See Savage 497.





Although the Veteran is competent to describe symptoms of liver disease and his statements pertaining to liver disease are credible, liver disease is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of liver disease is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.   Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

A skin condition manifested by a rash or soreness or itchiness is a condition under case law where lay observation has been found to be competent.  McCartt v. West, 12 Vet. App. 164 (1999).  Although the Veteran is competent to declare that he has a skin condition to include lesions and keratoses, he is not competent to provide a medical opinion on whether the skin disability was caused by service.  As for the diagnosis of melanoma, melanoma is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of melanoma is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498.

Also as for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology of liver disease and skin disease before 2004.  And no medical professional has related liver disease or skin disease, to include melanoma, directly to service.

The competent evidence consists of VA records and private medical records.  As for the liver disease, private medical records in November 2004 provide an impression of newly diagnosed elevated ALT and likely fatty liver.  In February 2005, the records show nonalcoholic steatohepatitis.  

As for skin disease, VA records in May 2002 show keratoses on the face and upper arms.  In July 2004, the Veteran had a hyperpigmented lesion on his right cheek, which ultimately was diagnosed as melanoma.  A private medical record in February 2005, shows a skin lesion on the right mandible.  

Although the Veteran is competent to describe symptoms of liver disease and the presence of skin lesions, such as keratoses, but not melanoma, whereas here, the determinative question involves a question of causation, competent evidence is still required to substantiate the claims.

To the extent the Veteran's statements are offered as a lay opinion on causation, that is, an association between liver disease and service and skin disease and service, the cause of liver disease and skin disease cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.





And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of liver disease or skin disease.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion on the cause of liver disease and skin disease is not admissible as evidence.

There is no competent evidence that liver disease or skin disease was caused by service.  

The Veteran contends that he has liver disease and skin disease due to Agent Orange exposure during service in Thailand and unverified service in Vietnam.  As for whether the Veteran's liver disease and skin disease is due to Agent Orange exposure, the Veteran's liver disease, diagnosed as likely fatty liver and nonalcoholic steatohepatitis and skin disease, diagnosed as keratoses on the face and upper arms, melanoma on the right cheek and an unidentified skin lesion are not among the diseases listed as associated with herbicide exposure and the presumption of service connection for diseases associated with herbicide exposure in service would not be applicable in this case.  38 U.S.C.A. § 1116(a)(1)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For this reason, the Board does not reach the question of whether or not the Veteran was actually exposed to Agent Orange in Thailand or whether or not the Veteran was in Vietnam. 

For the above reasons, the Board finds that the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).









ORDER

Service connection for liver disease to include as due to exposure to Agent Orange is denied.

Service connection for skin disease to include as due to exposure to Agent Orange is denied.


REMAND

The Veteran contends that he has left ear hearing as a result of a grenade that exploded near his ear during boot camp.  VA records in May 2002 show that the Veteran complained of left ear hearing loss stemming from service.  

In April 2008, the Veteran's representative referred to evidence of left ear hearing loss, which is not in the record.

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf any evidence, including any audiology testing, of a left ear hearing loss since service. 

2.  Afterwards afford the Veteran a VA audiology examination to determine:

a). Whether the Veteran has a hearing loss disability of the left ear under 38 C.F.R. § 3.385, and, if so,


b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hearing loss disability is related to the Veteran's noise exposure in service.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the in-service noise exposure from the grenade explosion, is not more likely than any other to cause the Veteran's current hearing loss disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


